                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 04, 2020
                           UN ITED STA TES DISTRICT COUR T                    David J. Bradley, Clerk
                            SOU TIIERN DISTRICT OF TEX AS
                                  H OU STON D IW SION

ENVIRONM ENTM PACK AGING
TECHN OLOGIES,LTD,ET M .,

             Plaintiffs.

V S.                                           CIVIL A CTION N O.4:18-CV -00240

A RCH IN SUR AN CE COO A W ,
ET A L.,

             D efendants.

                                        O RD ER

       This is an insurance coverage dispute arising out of an underlying state court

action in which a multi-million-dollarjudgment was entered against Environmental
Packaging Teclmologies, Ltd. (&GEPT''). Plaintiffs have sued EPT'S insurers, Arch
lnsurance Com pany and N ational Union Fire Insurance Company of Pittsburgh

(GW ationalUnion''),forallegedly failingtohonortheobligationsandrelatedlegalduties
arising outoftheirrespective insurancepolicies.

       Before m e presently is a discovery dispute between Plaintiffs and N ationalUnion

concerning the applicability ofthe w ork-productprivilege to a single docum entN ational

Union contends isprivileged. The docum entatthe centerofthis dispute is a thzee-page

DigestR eportwhich N ationalUnion produced in redacted form in August 2018. The

DigestReportprovides varibus claim history,policy informatioh,and reserve data. ln a

D ecem ber2,2019 discovery dispute letter directed to the court,Plaintiffs argued thatthe

D igest Report w as not protected âom disclosure by the w ork-product privilege and
requested that the docum ent be produced in unredacted fonn. United States District

Judge George C.H anks, Jr.held a telephonic hearing on January 7,2020,to address

several outstanding discovery issues, including the Digest Report, and he asked for

additional brieGng on the claim s of privilege. On January 14, 2020, the day the

supplem ental briefing w as due,N ational Union sent Plaintiffs a letter stating that the

Digest Report had been inadvedently produced. The letter further claim ed that the

entirety ofthe D igestReportis protected 9om disclosure by the w ork-productprivilege

and requested thatPlaintiffs destroy a11copiesin theirpossession.

      Recently,this case hasbeen transferred to m eto handle a11pretrialm atters. Ihave

carefully analyzed the briefing on the w ork-productprivilege,read the casescited by both

sides in support of their respective positions, and review ed in cam era the Digest

Report- both in clean form and redacted fol'
                                           m . For the reasons outlined below , I

conclude that N ationalUnion has notm etits burden to establish that the w ork-product

privilege appliesto the D igestReport.

        TH E APPLICA BILITY OF TH E W O RIG PR O DU CT PRIVILEG E

      The w ork-productdoctrine frstappeared in 1947 when the United States Suprem e

CourtdecidedHickmanv.Taylor,329U.S.495(1947).TheSupremeCourt'sHickman
decision served asthe authority forw ork-produd protedion forovertwo decades. Then,

in 1970,the w ork-produd doctrine w as coditied in Federal Rule of Civil Procedure

26(b)(3).Today,theruleprovides:Gtordinarily,aparty may notdiscoverdocumentsand
tangible things thatare prepared in anticipation oflitigation orfortrialby or for another
party or its representative (including the other party's attorney, consultant, surety,
indemnitor,insurer,oragentl.''FED.R.CIV.P.26(b)(3)(A).
       The m ere allegation that a docum ent or group of docum ents constitutes w ork-

product is insuffcient. lnstead, the burden is on the party who seeks w ork-product

protection to show that the m aterials at issue w ere prepared by its representative in

anticipation oflitigationorfortrial.SeeHodges,Grant& Kaufmanv.US.Gov't,Dep'f
of the Treasury,LR.S.,768 F.2d 719,721 (5th Cir.1985). To assertwork-product
privilege, the party resisting discovery must show: :C(1) the materials sought are
documentsortangible things;(2)the materials soughtwere prepared in anticipation of
litigation orfortrial;(3)the materialswereprepared by orforaparty'srepresentative;
gandl(4)ifthe party seeksto show thatthe materialisopinion work product,thatparty
m ust show thatthe m aterialcontains the m ental impressions,conclusions,opinions,or

legal theories of an attorney or other representative of a party.'' SEC v.Brady, 238

F.R.D.429,441(N.D.Tex.2006).
      This law suitw as filed on January 25,2018.The D igestReportw as generated on

February 26, 2018. Because the D igest Repol't w as created after this lawsuit had

com m enced,N ational Union asserts that the docum ent is autom atically protected from

disclosure by the w ork-product privilege. 1 disagree. To show that a docum ent w as

created in anticipation of litigation,a party m ust do m ore than sim ply establish thatthe

docum entw as created after a certain date. A s the advisory com m ittee notes to Rule

26(b)(3) make clear, GL(mjaterials assem bled in the ordinary course of business, or
pursuantto publicrequirem entsunrelated to litigation'
                                                     ,orforothernonlitigation pup oses
are not under the qualified im m unity provided by this subdivision.'' FED.R .CIV.P.

26(b)(3) advisory committee'snote to 1970 amendment. Gt-l-he work produd dodrine
focuses only on m aterials assem bled and broughtinto being in anticipation oflitigation.

Excluded f'
          rom w ork productm aterials ...are m aterialsassem bled in the ordinary course

ofbusiness,or pursuantto public requirem ents um-elated to litigation.'' U S.v.ElPaso

Co.,682F.2d530,542(5thCir.1982)(internalquotationmarksandcitation omitted).
      Factors that courts rely on to determ ine the prim ary m otivation for the
      creation ofa docum entinclude the retention ofcounseland hisinvolvem ent
      in the generation ofthe docum ent and w hether itw as a routine practice to
      prepare that type of docum ent or w hether the docum ent w as instead
      prepared in response to a particular circum stance. If the docum entw ould
      have been created regardless of whether litigation w as expected to ensue,
      the ddcum ent is deem ed to have been created in the ordinary course of
      business and notin anticipation oflitigation.

Elec.DataSys.Corp.v.Steingraber,No.4:02-cv-225,2003 W L 21653414,at*5(E.D.
Tex.July 9,2003)(citationomitted).
      H ere, N ational Union has presented no evidence indicating that (sthe prim ary

motivating purpose behind the creation ofthe rDigestReportjwasto aid in possible
futurelitigation.'' ElPaso Co.,682 F.2d at542 (quotation marksand citation omitted).
The declaration provided to the courtin support of the assertion of the w ork-product

privilege m erely states that the docum ent w as created after the inception of this case.

This is notenough. See Orchestrate H R,Inc.v.Trom betta,N o.3:13-CV -2110-P,2014

W L 884742,at*2 (N.D.Tex.Feb.27,2014) (Gç-l-he proponentmustprovide sufficient
facts by w ay of detailed affidavits or other evidence to enable the courtto determ ine

whetherthedocumentsconstitm ework product.''). Thedeclaration doesnotprovide any
indication who created the docum ent,w hy the docum ent w as created, or w hether the

docum entw ould have been generated in the ordinary course ofbusiness irrespective of

the litigation. A lthough N ationalU nion hastheburden ofestablishing thata docum entis

protected by the w ork-productprivilege,itis notew orthy that only Plaintiffs presentm e

w ith any evidence concerning how the D igestReports are created. That evidence is in

the fonn of deposition testim ony 9om N ationalU nion's corporate representative,Gene

D om anico. H e testified thatD igestR eports are routinely prepared for supervisors of a

claim aspal'tofthe claim s file and contain content dow nloaded gom the claim s system .

This strongly suggests thatthe D igestR eportw ould have been created even ifthere w as

no law suit. B ecause N ationalU nion has failed to satisfy its burden to show that the

DigestR eportw as created in anticipation oflitigation,l find the w ork-productprivilege

doesnotprotectthe docum ent9om disclosure.

                  R ELEVAN CE OF R ESER VE IN FO RM ATIO N

      There is one other issue 1 need to address:that is,w hether 1 should order the

production ofan unredacted copy ofthe D igestReport. Before claw ing back the D igest

Report,N ational Union had redacted infonnation on the docum ent reflecting N ational

U nion's reserves in connection w ith the underlying state courtlaw suit. Reserves are an

insurance com pany's best estim ate of the evenm alcost of the claim to the com pany,

including both the costofindemnifying the insured and the costofadjusting the claim.
See Maryland Cas. Co. United States,251 U.S.342,350 (1920). NationalUnion
arguesthatsuch inform ation isnotrelevantto the Texaslnsurance Code daim sbrought



                                           5
by Plaintiffsin this case. Plaintiffsvehem ently disaw ee,noting thatdistrictcoul'tsw ithin

the Fifth Circuitroutinely ordertheproduction ofreserveinform ation in sim ilarcases.

       FederalRule of CivilProcedure 26(b)(1) govems the scope of discovery and
allow s aparty to discovèr any non-privileged m atterthatis relevantto any party's claim

or defense and proportionalto the needs ofthe case. The federalrules tGprom ote broad

discovery so thatallrelevantevidence is disclosed as early aspossible,m aking trialtless

a gam e of blind m an's bluff and m ore E4 fair contest'       .   .   where each party can

know ledgeably evaluate the strength of its evidence and chances of ultim ate success.''

Chaisson v.Zapata GulfMarine Corp.,988 F.2d 513,517 (5th Cir.1993)(quoting US.
v.Procter (:
           Q:Gamble Co.,356 U.S.677,682 (1958)). ln cases like thisone alleging
violations ofthe Texas Insurance Code forunfair and deceptive practices,establishm ent

of loss reserves is highly relevant because it çscould w ell belie a later claim that the

insurer thought in good faith that there w as no possibility of the claim falling w ithin

Coverage. Trinity E.Energy LLC v.St.PaulSurplus Lines Ins.Co.,N o.4:11-CV -814-

Y,2013 W L 12124022 at*2 (N.D.Tex.M ar.8,2013)(quotation marks and citation

omitted).Seealso WestheimerRegencyL LP v.GreatLakesReinsurancelU4 SE,No.
5:18-cv-14-OLG,2018 W L 7198643,at*3 (W .D.Tex.Aug.20,2018)(holding reserves
information relevant and discoverablel;Shaw v.Zurich Am.Ins. Co.,No.2:12-CV-
                                      z?


00797-M G,2014 W L 2891904,at*2 (E.D.Tex.Jun.26,2014)(GçThe Courtfindsthat
infonuation about (the insurer'sj reserves is relevant and discoverable and was
improperly withheld.''l; Culbertson v.Shelter M ut.Ins. Co.,No.97-1969, 1998 W L
743592,at*1(E.D.La.Oct.21,1998)(Lossreserveinformation Gçmay berelevanttothe
good orbad faith ofdefendantin denying the claim because itm ay dem onstrate orlead to

adm issible evidence w ith respectto the thorouglmess w ith which defendantinvestigated

and considered plaintiffs ...c1aim.''). 1,therefore,rejectNationalUnion's effortto
w ithhold reserve data,finding that such inform ation is both relevant and discoverable.

N ationalUnion is ordered toproduce an unredacted copy ofthe D igestReportw ithin five

businessdays.

    Signed in H ouston,Texasthis4th day M arch,2020.



                                                     AN DRE      .ED ISON
                                              UN ITED STA TES M A GISTR ATE JUD GE
